Citation Nr: 1416827	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  06-34 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from May 1, 2004 to October 21, 2013 for left distal radius fracture and fixation.

2.  Entitlement to a rating in excess of 20 percent from October 21, 2013 for left distal radius fracture and fixation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left distal radius fracture and fixation, rated 10 percent from May 1, 2004.  Thereafter, the SA was timely received in November 2006.  The Veteran requested a Travel Board hearing, but later withdrew that request in a December 2007 letter.  The Board remanded the case in December 2009 for further development and adjudication.  

In a November 2013 rating decision, the RO increased the Veteran's rating for left distal radius fracture and fixation to 20 percent, effective October 21, 2013.  However, as this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, his appeal in that matter proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issues on appeal have been restated to reflect the "staged" ratings applicable to the Veteran's left wrist disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board previously remanded the case to obtain adequate examinations reflecting the current severity of the Veteran's left wrist and arm disability.  Specifically, the Board ordered that the examination must address impairment of the radius, with specific notations of whether there was nonunion in the lower half (with false movement) and whether such was with nonunion in the upper half, or with (or without) loss of bone substance or marked deformity.  

On remand, the RO arranged for an October 2013 examination of the Veteran's elbow and forearm; no examination of the wrist was conducted.  As the remand orders of the Board were not complied with, and considering the Veteran's most recent wrist examination is dated in July 2008, a contemporaneous examination is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must schedule the Veteran for a wrist examination to determine the current severity of the Veteran's service-connected residuals of left distal radius fracture and fixation.  The entire record must be made available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be conducted.  

The examiner must note all pertinent ranges of motion, to include supination and pronation of the left hand and wrist.  The examiner must also indicate whether the wrist is ankylosed in (1) an unfavorable position, in any degree of palmar flexion, or with ulnar or radial deviation; (2) any other position, except favorable; and (3) a favorable position in 20 to 30 degrees dorsiflexion.  

The examiner should also expressly indicate whether there is evidence of nonunion in the lower half (with false movement) and/or nonunion in the upper half, or loss of bone substance or marked deformity

3.  To avoid further remand, the RO should review the examination report to ensure that it is responsive to the remand directives.

4.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


